Exhibit 15.3 12 York gate London NW1 4QS United Kingdom Board of Directors Lumenis Ltd. P.O. Box 240 Yokneam 20692 Israel Direct contact no. +44 (0)20 7544 8805 Contact name: Mark Hart 6 April 2010 Dear Sirs LUMENIS (UK) LIMITED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the registration statement on FormS-8 (333-148460) of Lumenis Ltd., of our report dated 25 June 2008 with respect to the profit and loss account of Lumenis (UK) Limited for the year ended 31December 2007, which report appears in the annual report on Form20-F of Lumenis Ltd. for the year ended 31December 2009. Yours faithfully /s/ Blick Rothenberg
